CAMPBELL, Judge.
Defendant contends that he was coerced into submitting to a breathalyzer test because of incorrect statements made to him by Officer Leopard as to the effect of his refusal. We have reviewed the testimony of Officer Leopard, and it was factually accurate and distinguishable from State v. Mobley, 273 N.C. 471, 160 S.E. 2d 334 (1968), upon which defendant relies.
Defendant has challenged the admissibility of the breathalyzer test result on other grounds. He argues that there was no competent evidence in the trial that the particular breathalyzer used was working properly; that the operator, Officer Leopard, was competent to testify; that the chemicals used were pure and mixed correctly and that the mechanical parts of the device were in perfect working condition.
*445“The result of a Breathalyzer test, when the qualifications of the person making the test and the manner of making it meet the requirements of G.S. 20-139.1, is competent evidence in a criminal prosecution under G.S. 20-138.” State v. Cooke, 270 N.C. 644, 155 S.E. 2d 165 (1967). These requirements were all met in the instant case.
We have reviewed all of the 28 assignments of error and do not think a seriatim discussion is necessary as we find no prejudicial error and the defendant was afforded a fair trial.
No error.
Judges Brock and Graham concur.